              Case 4:19-cv-08162-YGR Document 83 Filed 05/03/21 Page 1 of 4




 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   ELIZABETH J. SHAPIRO
 3   Deputy Branch Director
     M. ANDREW ZEE (CA Bar No. 272510)
 4   Attorney
     Civil Division, Federal Programs Branch
 5   U.S. Department of Justice
 6   450 Golden Gate Avenue, Room 7-5395
     San Francisco, CA 94102
 7   Telephone: (415) 436-6646
     Facsimile: (415) 436-6632
 8   E-mail: m.andrew.zee@usdoj.gov
 9
     Attorneys for Defendants Judicial Council of
10   the Ninth Circuit, Cathy Catterson, Audrey
     Collins, Molly Dwyer, Irma Gonzalez,
11
     Ronald Gould, Terry Hatter, Jr., Alex
12   Kozinski, Margaret McKeown, Johnnie
     Rawlinson, Sidney Thomas
13
                             UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15                                OAKLAND DIVISION

16
17
      CYRUS SANAI,
18
                                                    No. 4:19-cv-08162-YGR
19                      Plaintiff,
                                                    DEFENDANTS’ OPPOSITION TO
20           v.                                     PLAINTIFF’S MOTION FOR (1)
21    ALEX KOZINSKI, et al.,                        RECUSAL OR, IN THE ALTERNATIVE,
                                                    (2) DISCLOSURE BY JUDGE OF
22                                                  RELEVANT INFORMATION
                        Defendants.
23
24
25
26
27
28
                Case 4:19-cv-08162-YGR Document 83 Filed 05/03/21 Page 2 of 4




 1           Plaintiff requests disqualification of Judge Gonzalez Rogers under 28 U.S.C. § 455(a),
 2   which provides that a judge “shall disqualify himself in any proceeding in which his impartiality
 3   might reasonably be questioned.” 28 U.S.C. § 455(a). ECF No. 77 (“Mot.”). In his effort to cast
 4   the requisite doubt on the Court’s impartiality, Plaintiff takes issue with certain details of the
 5   Court’s rulings in this case. For example, Plaintiff alleges that the Court “repeatedly plagiarized
 6   [Defendants’] brief,” Mot. 21. Yet this grievance is no more than disagreement with how the
 7   Court disposed of Plaintiff’s Complaint and granted Defendants’ Motion to Dismiss. As the
 8   Supreme Court has explained, “judicial rulings alone almost never constitute a valid basis for a
 9   bias or partiality motion” under § 455(a). Liteky v. United States, 510 U.S. 540, 555 (1994).
10           Plaintiff also complains about the outcome of his request for leave to file a motion for
11   reconsideration, which the Court denied. See Mot. 14. First, he chides the Court for entering two
12   judgments, which he calls “bizarre,” but which the docket sheet makes clear was the hardly
13   extraordinary result of a “clerks error as to filing,” see ECF No. 74. Plaintiffs’ baseless attacks
14   on the Court and its staff are woefully insufficient to warrant disqualification. Second, Plaintiff
15   contends that the Court has “pre-judged” motions that have never been filed, see Mot. 14. Yet all
16   the Court stated was that Plaintiff enjoys the right to appeal its decision to the Ninth Circuit Court
17   of Appeals—it made no comment on any as-yet-unfiled post-judgment motion. See ECF No. 75.
18   Again, Plaintiff’s recusal effort is based on no more than disagreement with the outcome of this
19   case—a matter he is free to take up with the Court of Appeals, as the Court rightly observed, id.
20   at 1 (“To the extent that Sanai has issue with the Order and the substance therein, the proper
21   procedure is to appeal this Order to the Ninth Circuit Court of Appeals for a review of the Order
22   at Docket Number 72.”). See United States v. Johnson, 610 F.3d 1138, 1147 (9th Cir. 2010)
23   (“[J]udicial rulings or information acquired by the court in its judicial capacity will rarely support
24   recusal.”); Downs v. California Atty. Gen., 639 F. App’x 435, 436 (9th Cir. 2016) (“The district
25   court did not abuse its discretion in denying Downs’s motion for disqualification of the magistrate
26   judge because Downs’s disagreement with the magistrate judge’s rulings does not provide a basis
27   for recusal.”); United States v. Hymes, 113 F. App’x 755, 756-57 (9th Cir. 2004) (same).
28


     Sanai v. Kozinski, No. 4-19-cv-08162-YGR
     Defendants’ Opposition to Plaintiff’s Motion for Recusal
                                                        -1-
                 Case 4:19-cv-08162-YGR Document 83 Filed 05/03/21 Page 3 of 4




 1           Setting aside Plaintiff’s overheated accusations of “judicial plagiarism,” “false
 2   characterization,” and “defalcation,” Mot. 8, 10, 12-14, the Court’s rulings that Plaintiff
 3   complains of are a far cry from “display[ing] a deep-seated favoritism or antagonism that would
 4   make fair judgment impossible.” Liteky, 510 U.S. at 555. This Court is not, as Plaintiff would
 5   have it, “the tool of the DOJ and its clients,” Mot. 21, and his request for recusal should be denied.1
 6           Finally, Plaintiff points to news reports about potential judicial nominations and advances
 7   a variety of baseless and conspiratorial speculations that Defendants in this case exerted their
 8   influence by threatening to somehow scuttle a hypothetical Ninth Circuit nomination. See Mot.
 9   14-15. Plaintiff fails, however, to draw any connection between these reports and his speculative
10   scenarios such that he can establish any plausible basis under which the Court’s “impartiality
11   might reasonably be questioned.” 28 U.S.C. § 455(a). In any event, as the Ninth Circuit has
12   observed, even when a party has supported or opposed a presiding judge’s actual judicial
13   nomination (which Plaintiff here has not alleged, let alone established), courts have “uniformly
14   concluded” that recusal is not required. Denardo v. Municipality of Anchorage, 974 F.2d 1200,
15   1201 (9th Cir. 1992) (citing Warner v. Global Natural Resources PLC, 545 F. Supp. 1298, 1301-
16   02 (S.D. Ohio 1982) (party’s support for judge’s nomination does not require recusal)).
17           For all of these reasons, Plaintiff’s Motion for Recusal should be denied. Plaintiff’s
18   alternative request that the Court disclose relevant information should also be denied, as should
19   his baseless attempts to obtain discovery against the presiding judge in his case, see ECF Nos. 80,
20   82. The Court has already twice stated that it “has no relevant information to share or to disclose
21   pursuant to section 455.” ECF No. 81, see also ECF No. 27.
22
23   Dated: May 3, 2021.                                        Respectfully submitted,

24                                                              U.S. DEPARTMENT OF JUSTICE
25
26           1
               In any event, as Plaintiff himself acknowledges, the Court has granted a number of
27   Plaintiff’s requests in this case. See Mot. 8 (citing Court’s allowance of an overlength brief, ECF
     No. 44); see also ECF No. 37 (granting Plaintiff’s request for 90 days to respond to motion to
28   dismiss); ECF No. 49 (granting Plaintiff ten additional days to file opposition brief to motion to
     dismiss).

     Sanai v. Kozinski, No. 4-19-cv-08162-YGR
     Defendants’ Opposition to Plaintiff’s Motion for Recusal
                                                        -2-
                Case 4:19-cv-08162-YGR Document 83 Filed 05/03/21 Page 4 of 4




 1
                                                                BRIAN M. BOYNTON
 2                                                              Acting Assistant Attorney General
 3
                                                                ELIZABETH J. SHAPIRO
 4                                                              Deputy Branch Director
 5                                                              /s/ M. Andrew Zee
 6                                                              M. ANDREW ZEE (CA Bar No. 272510)
                                                                Attorney
 7                                                              Civil Division, Federal Programs Branch
                                                                U.S. Department of Justice
 8                                                              450 Golden Gate Avenue, Room 7-5395
 9                                                              San Francisco, CA 94102
                                                                Telephone: (415) 436-6646
10                                                              Facsimile: (415) 436-6632
                                                                E-mail: m.andrew.zee@usdoj.gov
11
12                                                              Attorneys for Defendants Judicial Council
                                                                of the Ninth Circuit, Cathy Catterson,
13                                                              Audrey Collins, Molly Dwyer, Irma
                                                                Gonzalez, Ronald Gould, Terry Hatter, Jr.,
14
                                                                Alex Kozinski, Margaret McKeown,
15                                                              Johnnie Rawlinson, Sidney Thomas

16
17
18
19
20
21
22
23
24
25
26
27
28


     Sanai v. Kozinski, No. 4-19-cv-08162-YGR
     Defendants’ Opposition to Plaintiff’s Motion for Recusal
                                                        -3-
